DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: the claim recites unclear limitation “a component supposed to be mounted on the mounting area” which renders the claim indefinite. More specifically, it is not clear whether “a component” is positively recited as part of the claimed invention due to the unclear limitation “supposed to be mounted” which seems to imply the component is not actually mounted. For examination purposes, a component is not mounted. 
Claims 2-9 are rejected under the same grounds due to their dependency on indefinite base claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Oya et al. US Patent Publication No. 20180286771.
Regarding claim 1. As best understood in view of the 112 rejection above, Oya discloses a wiring board (Fig. 1, also see Fig. 5 for plan view of groove 8) comprising: a metal-made base (metal base 1) having a front surface (top surface) and a back surface (bottom surface); an insulating frame body (case 3 formed of insulating materials, ¶21) bonded to the front surface of the base through a bonding layer (adhesive 6) made of bonding material; a seating provided (region shown by distance L in Fig. 1) in an area that is located at an inner side with respect to the frame body on the front surface of the base; a mounting area (area where semiconductor chip 2 is mounted) provided on the front surface of the base, a component being supposed to be mounted on the mounting area; and a groove formed on the front surface of the base (Fig. 1, groove 8), the groove arranged in at least an area between the mounting area and the seating on the front surface in plan view and extending in a direction crossing an opposing direction of 
Regarding claim 2. Oya discloses the wiring board as claimed in claim 1, wherein: the groove is formed while being contiguous to an outer edge, which faces the mounting area, of the seating in plan view (refer to plan view Fig. 5, groove 8 is continuous).
Regarding claim 3. Oya discloses the wiring board as claimed in claim 1, wherein: the seating is formed integrally with the base (Fig. 1 or Fig. 5, seating area is part of the base 1).
Regarding claim 4.  Oya discloses the wiring board as claimed in claim 1, wherein: at least one end portion of the groove protrudes toward the frame body with respect to one end of the mounting area in a direction perpendicular to the opposing direction in plan view (Fig. 5, an end portion of the groove 8 extends to the outer peripheral where the frame body is bonded).
Regarding claim 5. Oya discloses the wiring board as claimed in claim 1, wherein: a depth of the groove is half of a thickness of the base or less (refer to Fig. 1 or Fig. 5, groove depth is less than half the base thickness).
Regarding claim 6. Oya discloses the wiring board as claimed in claim 1, wherein: a width of a part, which overlaps the mounting area, of the groove is one third of a length of the mounting area in the opposing direction or less (the width of an arbitrary part of the groove in the horizontal direction is less than 1/3 of the overlap of a mounting area such as defined by the plan view area of item 9 in Fig. 5).

Regarding claim 8. Oya discloses the wiring board as claimed in claim 1, wherein: the base is made of at least one of copper, copper alloy and copper complex (¶19 discloses Cu as a base material).
Regarding claim 9.  Oya discloses the wiring board as claimed in claim 1, further comprising: the component mounted on the mounting area (semiconductor chip 2 is mounted in a mounting area, see Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400.  The examiner can normally be reached on 7:30am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SS/Examiner, Art Unit 2829                                                                                                                                                                                                        
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829